OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                               AUSTIN




iionorable George 2. cox
state iiealth Officer
Teras State 30ard of Xealth
amtin  2, Zexso

Dear   sir:




                                                  , i-On81 Code Of




                                         of Texs8, grovidea in part




          Qt” &lk, or&m, or ekiamd xU.k, whether or rot
          c&densed, evaporated, oonoentrated,    powdered,
          dried or deeeloated.   irovided, that this
          definition shall sot bs construed to include
          an;- uistinctivc ;roarietary food coqound
          gxpsred, end deeig;csr;etifor ieedinr; irLi%nta
          md younr; children, aixi custo.mrlly ;Ised on
          t.3 order of a I:hFsic.len.
;onorobla George 2. Cox,                         L;G@ 2



                  “>rtO,c.                It   shall IiereasXu bo u~Aa:vful t3
      hEiIidl9    far        Gi88,    iiiUlUfCUtUi?c:,           Or Sl.l.0 Wltlii2 tM.S
      utote      my      tol"m       of    fillsa        zilk.      It is declared      that
      filled tilk ia an ndulteratod articla oi food ln-
      J!rrious to t?,e public health, erd its sale aon-
      stituteo e fraud upon the public. ;t SIlGll be
      uzlnwful ror eny person to mnuD3cturv    :rit!An
      this jtate or to ship or deliver for dipzent     ‘31
      intraatata con5erce any filled   Lzllk.*

    The uiilk food product in question is identified 53 th
trade rmse, ncT.W!Iix? Ides1 Toppingn, ana the iiiatrutions
for mlxlng   the iqredlenta,      ~8 shown by a copy attached to
your letter,   are    substantially  se follows: TO 4 30-@llon
batch, .zix li+$ gallons of mean (40*),      15$ gallons of skLned
dlk, 45 pound6 of vegetabls rat and 30 oulc8s Of LiTA-'XII."
     R. ,Yl
p(j;;'s2   Ahe batch should be paeteurized to 150 degrees 2.
ror thirty   minutae.     i'ha vegetabla fat shoulri be added at
100 degrees 2. The 'betchshould be homi;:erized at :xessura
of   800-1200         lbe.       The       iz~-~~~;;n      sxmix       ueea   in   the   co;rr~.o~u~d
cootairs gelaria, corn starch, tapioca Z10ur aud gm trzy.a-
canth. The compound is to be sold in bottlee txthfully
labeled to show its trsde z~me, its L3~rodient.s a:id is3truc-
tions on how to >repSre, k88p nrd UYB it. i'rozaits hacri?tim
asd zixing instructions, it is SascuLjd to hevu tae taste, con-
sistsnoy, oolor acd eppearanoe of pure aman CO ba whippea and
uasd as a top#h(; for plea, aaLea;,fruits, paetriee and doesarts.

    ';iehove been unable to find any cases or fomer   opinions
l,nvolvLng the violatioa of Article 713a,  lenol Code of T’exns;
therefore, we hsve turned to the Federal Jilled ;lllk  Act;
21 2. s* 2. A. i&o* 61.   The wordi-   ueed in the Federal
statute defining filled silk la e%uaost identical with the
Texes statute.
    In the case of the United States vs. Carolarie Products so.,
1'51,3. ad,  969, the seventh 3lrcuF t ,"ourt of Appeals affirmd
a conviction for vi0letinG ttiaSederal statute gzohibitfng the
shi;mnt of fiiba    nilk oh the Jvidence that G sroduot uicer
the trade ~BPJL ":~iib;ut", 100kini; li20 &? ivhlta ~suLLs~~~I,CZ$&J:T
in appearance, 13cd coctiilninf;5.7 ;mr osht fat, cbizi'ly COCOiUt
oil and only l34 ;:cr cent buttclr fat, Is n ;;rO&aot i::tendad :o
sizullate LAlk.   e q-uote tha Ianqua!; oL3 a ?0rtion 3f the
opirlon:
          "?"'rO;l tiles% UllOOOtl-&dicted   ;'3OtS 3 COUZt JZ 3.
      Jury ;uoulC, of necessity, find tt,ot::ihut ma in-
      tended to simulate milic and that it wan injurious
      to pub110 health beoause the nurchasor obtained a
      produot whioh looked like milk and ;Yae accepted as
      a milk equivalent, whereas coaoahut oil had been
      eubetituted for oream or butter fat, the virtuea
      of butter fat being well known to a raad that de-
      send6 80 completely on aowe* milk with a tiinlmum,
      fixed by law, of butter fat or oream content."
         The SourthCirouit Court of Appeals Fn the oaae of the
United State8 va. Carolene ‘c'roductoCo., 140 Barb. 26, 61, held
 that e compound of skimmed tilk, cotton seed oil and fish llvar
011, being virtually indiatlngulshable rrom evaI:oratsd nilk in
taste, odor, aolor, appserenoe and consiatenog Is a compound Ln
 sezIbblMO8  of milk ivithi=it!xaBilled Xilx Aot prohlbitlng the
shipment in ihterstate oonmeraa of skimmed zilk compounded with
any fat, or oil other than ailis fat. This opinion waa afriraed
by the Supreme Court oFthe &Lted Statas.         (65 2. ct. 1, 323
‘U. 3. 13, 29 L. Ld.        , 155 A. i. ii. 1371) XLso a68 sae:8
i2tO-238co. vs. State~iaastls,      69 i. &dc -.
      It was held by the Seventh  Clrouit s'ourt Of Aypals  iii tile
aaaa of Caroh%  ErOdUatS Co. Ye. jvaporattid ,ilk Aesc. et al,
93 y. 26 202, that filled lillk ae milk, xrorks a fraud on tae pub-
lic with restitihg danger to health, ahd the Paat that labels    on
cans of Pilled milk tell the tz%th ae to the contents, does not
nullify the illegality of its shipment in isteretate commerae.

      Apprfmtly  the compound in question, sTj+;'tII?'
                                                     Ideal Topping,
is lhtehded ana rapresented to be an ipitation or semblance of
milk or aream and contain8 a hi&h percentage of vergetable oil..
In vbw of the Federal oaeee cited   above, it is the opinion of
thie department that it fallf3 within the statutory definition
of filled milk, the nanufaoture ox? sale 0s Whi%h  WOdd OOKL-
rtitute a vlolatfoo or art&ale 713a, Fenal Code of Texas.